DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/23/2021 and 03/16/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, these information disclosure statements have been considered by the examiner.  

Allowable Subject Matter
Claims 1, 7, 13, 19, and 21-30 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: independent claims 1, 7, 13 and 19 contain variations of the limitations "wherein the first luma filter coefficients and the second luma filter coefficients are selected to be asymmetrical with respect to the boundary, and change values of chroma pixels in the first block and the second block to filter the boundary, by performing multiplication for the first block using each of first chroma filter coefficients as a multiplier, and by performing multiplication for the second block using each of second chroma filter coefficients as a multiplier, wherein the first chroma filter coefficients and the second chroma filter coefficients are selected to be symmetrical with respect to the boundary" and taken in combination with the other claim limitations are not found in the prior art; .
The closest prior art, Norkin (U.S. 2013/0329814), Ikai (U.S. 2013/0077884), Chong (U.S. 2014/0146875), Lee (U.S. 2019/0200012) and Qu (U.S. 2014/0341305), either singularly or in combination fail to anticipate or render obvious the above quoted limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK D BAILEY whose telephone number is (571)270-3686.  The examiner can normally be reached on Monday through Thursday from 7:30am to 2:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph Ustaris, can be reached on (571) 272-7383  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/FREDERICK D BAILEY/Primary Examiner, Art Unit 2483